ORDER

PER CURIAM:
Daniel H. Owsley appeals from the denial of his Rule 24.035 motion for postconviction *503relief without an evidentiary hearing. Mr. Owsley contends that he was induced to plead guilty because counsel misled him into believing that he would be sentenced to concurrent terms of ten years on each of two counts of first degree robbery and three years on each of two counts of armed criminal action. In fact, he was sentenced to fifteen years and five years on these counts, respectively, each sentence to be served concurrently with the other sentences then imposed.
We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16(b), but have furnished the parties with a memorandum opinion, for their information only, setting forth our reasoning.